UNITED STATES DISTRIC?P COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

ae a ee x
)
KEVIN JAIRAJ, )
Plaintiff, ) C.A. No.
) 18cv8275 (AJN}
Vv. )
)
HEAVY INC., ) Answer
)
Defendant. }
)
)
ee a i ee ce Xx

Defendant Heavy, Inc. (“Heavy”), by its attorneys Lebowitz Law
Office, LLC., for its answer to the complaint (the “Complaint”) by

Kevin Jairaj (“Plaintiff”), avers as follows:

NATURE OF THE ACTION

 

1. The allegations contained in paragraph 1 of the Complaint

contain legal conclusions to which no response is required.

 

JURISDICTION AND VENUE

 

2. The allegations contained in paragraph 2 of the Complaint

 

contain legal conclusions to which no response is required.

3. The allegations contained in paragraph 3 of the Complaint
contain legal conclusions to which no response is required.

4, The allegations contained in paragraph 4 of the Complaint
contain legal conclusions to which no response is required.

PARTIES

5. Denies knowledge or information sufficient to form a belief

as to the allegations contained in paragraph 5 of the Complaint.

6. Admits the allegations contained in paragraph 6 of the

 
Complaint.

as to the

as to the

as to the

10.

as to the

il.

Complaint,

12.

Complaint, except admits that Heavy did not

STATEMENT OF FACTS
Denies knowledge or information sufficient
allegations contained in paragraph 7 of the
Denies knowledge or information sufficient
allegations contained in paragraph 8 of the
Benies knowledge or information sufficient
allegations contained in paragraph 9 of the

Denies knowledge or information sufficient

to form a belief
Complaint.
to form a belief
Complaint.
to form a belief
Complaint.

to form a belief

allegations contained in paragraph 10 of the Complaint.

Denies the allegations contained in paragraph 11 of the

except that Exhibit D speaks for itself.

Denies the allegations contained in paragraph 12 of the

agreement with Plaintiff.

13.
14.
Complaint.
15.
Complaint.
16.

Complaint.

FIRST CLAIM FOR RELIEF

 

have an explicit license

(COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)

 

(17 U.S.C. §§ 106, 501)

Heavy incorporates herein each and every prior ailegation.

Denies the allegations contained in paragraph 14 of the

Denies the allegations contained in paragraph 15 of the

Denies the allegations contained in paragraph 16 of the

 

 
17. Denies the allegations contained in paragraph 17 of the.

Complaint.

SECOND CLAIM FOR RELIEF
{INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST DEFENDANT)
(17 U.S.C. § 1202)

18. Heavy incorporates herein each and every prior allegation.

19. Denies the allegations contained in paragraph 18 of the
Complaint.

L939. Denies the allegations contained in paragraph 19 of the
Complaint.

20. The allegations contained in paragraph 20 of the Complaint

contain legal conclusions to which no response is required.

21. Denies the allegations contained in paragraph 21 of the
Complaint.

22. Denies the allegations contained in paragraph 22 of the
Complaint.

23. The allegations in paragraph 23 of the Complaint purport to
characterize the contents of the Digital Millennium Copyright Act, 17
U.S.C. § 1202. The contents of the Digital Millennium Copyright Act,
17 U.S.C. § 1202 speak for themselves, and therefore no response is
required. Heavy denies the remaining allegations contained in
paragraph 23 of the Complaint.

24, The allegations contained in paragraph 24 of the Complaint

contain legal conclusions to which no response is required,

 

 
PRAYER FOR RELIEF
Heavy denies any allegations contained in Plaintiff's Prayer for
Relief and specifically denies that Plaintiff is entitled to any
relief.

AFFIRMATIVE DEFENSES

 

Heavy asserts the following affirmative defenses in response to
the allegations, without assuming the burden of proof with respect to
any issue as to which applicable law places the burden of proof upon
Plaintiff. Heavy reserves the right to supplement, amend, or delete
any or all of the following defenses, as warranted by discovery or
other investigation, or as justice may require. Heavy further
reserves the right to withdraw defenses that it determines are not
applicable during the course of discovery or other proceedings in this

action.

FIRST AFFIRMATIVE DEFENSE
Defendant is entitled to the “safe harbor” protections of the
Digital Millennium copyright Act.
SECOND AFFIRMATIVE DEFENSE
Plaintiff's claims fail to state a claim upon which relief may be
granted.

THIRD AFFIRMATIVE DEFENSE

 

Plaintiff’s claims are barred in whole or in part, by the
doctrines of acquiescence, laches, equitable estoppel, waiver and/or

unclean hands.

 

 
FOURTH AFFIRMATIVE DEFENSE

 

Plaintiff's claims are barred in whole or in part by the doctrine
of fair use.

FIFTH AFFIRMATIVE DEFENSE

 

Plaintiff's claims are barred to the extent the allegedly
unlawful or infringing use of the works at issue were licensed or
otherwise authorized by persons or entities with the right to license

or authorize such use.

STXTH AFFIRMATIVE DEFENSE

 

Plaintiff's prayer for statutory damages and attorney’s fees
under the Copyright Act is barred to the extent the copyrights in
issue do not meet the registration requirements of the Copyright Act,

including 17 U.S.C. § 412{(2).

SEVENTH AFFIRMATIVE DEFENSE

 

Plaintiff’s claims for statutory damages are barred in whole or
in part because Heavy did not act with the requisite degree of intent
or fault.

EIGHTH AFFIRMATIVE DEFENSE

 

Plaintiff's claims are barred because statutory damages sought
are unconstitutionally excessive and disproportionate to any actual
damages that may have been sustained in violation of the Due Process
clause.

NINTH AFFIRMATIVE DEFENSE

 

Plaintiff’s claims are barred because he sustained no injury in

fact or damages caused by an act or omission of Heavy.

 

 

 
TENTH AFFIRMATIVE DEFENSE

Plaintiff's claims are barred, in whole or in part, because
Heavy’s conduct was in good faith and with non-willful intent at ail
times.

ELEVENTH AFFIRMATIVE DEFENSE

 

Plaintiff's claims are barred, in whole or in part, by his

failure to join indispensable parties.

TWELFTH AFFIRMATIVE DEFENSE

 

Plaintiff’s claims are barred because the alleged infringement
was not caused by a volitional act attributable to Heavy.

THIRTEENTH AFFIRMATIVE DEFENSE

If Plaintiff suffered any injury or damages as alleged in the
Complaint, which is expressly denied, then said damages or injuries
resulted from his own acts and/or omissions, and were not proximately

caused by any action of Heavy.
FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff’s claims are barred in whole or in part because
Plaintiff has failed to mitigate damages.

FIFTEENTH AFFIRMATIVE DEFENSE

 

Plaintiff's claims are barred by the doctrine of implied license.

DEMAND FOR A JURY TRIAL

 

Defendant hereby demands a trial by jury on all issues so triable

 

 
in accordance with Federal Rule of Civil Procedure 38({b).

PRAYER FOR RELIEF

WHEREFORE, defendant Heavy, Inc. respectfully requests that this

Court:

Dated:

Dismiss Plaintiff’s Complaint and each claim against Heavy
Inc. alleged herein;

Deny Plaintiff the relief that he seeks;

Grant Heavy, Inc. its reasonable costs and attorneys’ fees
incurred in defending against Plaintiff’s Second Amended
Complaint; and

Grant such other and further relief as the Court may deem
just and proper.

February 21, 2019
New York, New York
Lebowitz Law Office, LLC

By! Ua

Marc A. Lebokwifz (ML 7381)
747 Third Avenue

23rd Floor

New York, NY 10017

Tel (212) 682-6818

Fax (212) 682-0030

Attorneys for Defendant
Heavy Inc.

 

 

 
